        Case 2:17-cv-00805-JCH-CG Document 118 Filed 11/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JORGE RAY CORONA,

        Plaintiff,

vs.                                                  No. 17-CV-00805 JCH-CG

CITY OF CLOVIS, et al.,

        Defendants.

      RULE 41(a)(1)(A)(ii) STIPULATION OF DIMISSAL WITH PREJUDICE OF ALL
      CLAIMS AGAINST DEFENDANTS BRENT AGUILAR AND TRAVIS LOOMIS

        Plaintiff Jorge Ray Corona, by and through his counsel of record, Lindsey Law Firm, LLC

(Daniel R. Lindsey), pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulates to the dismissal

with prejudice of any and all claims which plaintiff brought or could have brought in the above-

captioned action against Defendants Brent Aguilar and Travis Loomis.

                                                     Respectfully submitted,

                                                     LINDSEY LAW FIRM, LLC

                                                     Approved via e-mail 11/20/2020
                                                     Daniel R. Lindsey
                                                     920 Mitchell Street
                                                     Clovis, NM 88101
                                                     Telephone: (575) 763-8900
                                                     danlindsey@suddenlink.net
                                                     Attorneys for Plaintiff
                                      AND
                                                     JARMIE & ROGERS, P.C.

                                                     /s/ Cody R. Rogers
                                                     Cody R. Rogers
                                                     2540 El Paseo Road, Suite D
                                                     Las Cruces, NM 88001
                                                     Telephone: (575) 288-1453
                                                     crogers@jarmielaw.com
                                                     Attorneys for Defendants
